grAO 2498 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA —

United States of America ae JUDGMENT IN A CRIMINAL CASE
. V. , (For Offenses Committed On or After November I, 1987)
~ Felipe Aguilar-Quesada | . _ Case Number: 3:19-mj-22573

Russom Gebreab
Defendant's Attorney

REGISTRATION NO. 13923085

THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint

 

LO was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): -

 

Title & Section | Nature of Offense Count Number(s)

 

 

8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
[] Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

oN 4A a
O TIME SERVED | mh “ _ days

 

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(3 Court recommends defendant be deported/removed with relative, charged in case ©

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27, 2019
Date of Imposition of Sentence

Received al VAc C Co | sence by

DUSM . HON RABLE JACQUELINE’. CORLEY
| ED STATES MAGISTRATE JUDGE

 

 

Soy -Clerk’s Office Copy : 3:19-mj-22573

 
